Heaton & Company, PLLC 240 North East Promontory, Suite 200 Farmington, Utah 84025 Kristofer Heaton, CPA William R. Denney, CPA EXHIBIT 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors Koo’Toor Design, Inc. 116 Grove Street Roseville, CA 95678 We hereby consent to the incorporation of our report dated July 12, 2016, with respect to the financial statements of Koo’Toor Design, Inc. for the period from May 4, 2016 (inception) through May 31, 2016, in the Registration Statement of Koo’Toor Design, Inc. on Form S-1 be filed on or about July 14, 2016.We also consent to the use of our name and the references to us included in the Registration Statement. /s/ Heaton & Company, PLLC Heaton & Company, PLLC Farmington, Utah July 14, 2016 240 N. East Promontory Suite 200 Farmington, Utah (T) 801.218.3523 heatoncpas.com
